Citation Nr: 1040399	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  03-29 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for the Veteran's diabetes mellitus for the period prior 
to January 7, 2003.  

2.  Entitlement to a disability evaluation in excess of 40 
percent for the Veteran's diabetes mellitus for the period on and 
after January 7, 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale




INTRODUCTION

The Veteran had active service from December 1965 to August 1966.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Indianapolis, 
Indiana, Regional Office (RO) which established service 
connection for diabetes mellitus; assigned a 20 percent 
evaluation for that disability; and effectuated the award as of 
August 5, 2001.  In August 2003, the RO increased the evaluation 
for the Veteran's diabetes mellitus from 20 to 40 percent and 
effectuated the award as of August 11, 2003.  In September 2004, 
the RO increased the evaluation for the Veteran's diabetes 
mellitus from 20 to 40 percent for the period from January 7, 
2003, to August 10, 2003.  In May 2008, the Board denied an 
effective date prior to August 5, 2001, for the award of service 
connection for diabetes mellitus and remanded the issue of the 
Veteran's entitlement to an increased evaluation for his diabetes 
mellitus to the RO for additional action.  

The Board observes that the Veteran has appealed from the initial 
evaluation assigned for his service-connected diabetes mellitus.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) addressed a similar 
appeal and directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, the 
Board has framed the issues as entitlement to an evaluation in 
excess of 20 percent for the Veteran's diabetes mellitus for the 
period prior to January 7, 2003, and an evaluation in excess of 
40 percent for his diabetes mellitus for the period on and after 
January 7, 2003.  The Veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities are the same regardless 
of how the issue is styled.  

The issues of the Veteran's entitlement to an evaluation in 
excess of 20 percent for the period prior to January 7, 2003, and 
an evaluation in excess of 40 percent for the period on and after 
January 7, 2003, for his diabetes mellitus are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the Veteran if 
further action is required on his part.  


REMAND

In a June 2008 written statement, the Veteran reported "seeing a 
registered nurse weekly for my diabetes mellitus."  He submitted 
a completed Authorization and Consent to Release Information to 
the VA (VA Form 21-4142) to obtain records from D. L. D., R.N.  
An October 2010 written statement from M. R. M., M.D., indicates 
that she had treated the Veteran since 1987.  Clinical 
documentation from Dr. M. dated after February 2005 is not of 
record.  

The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all post-service 
treatment of his chronic diabetes mellitus 
after October 2009 including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, contact D. L. 
D., R.N., M. R. M., M.D., and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation pertaining 
to treatment of the Veteran, not already of 
record, for incorporation into the record.  

2.  Then readjudicate the issues of an 
evaluation in excess of 20 percent for the 
Veteran's diabetes mellitus for the period 
prior to January 7, 2003, and an evaluation 
in excess of 40 percent for his diabetes 
mellitus for the period on and after 
January 7, 2003.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to respond 
to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

